Citation Nr: 1759671	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  10-03 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent, effective December 17, 2007, for left knee osteoarthritis.

2.  Entitlement to a rating in excess of 10 percent prior to January 5, 2010, and in excess of 20 percent thereafter, for left knee sprain with instability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Owen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1993 to March 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which denied a rating in excess of 10 percent for left knee sprain with osteoarthritis.

In February 2010, the Veteran testified at a Travel Board hearing at the RO in Phoenix, Arizona, before the undersigned Veteran's Law Judge.  A transcript of the hearing is associated with the claims file. 
 
In a May 2011 rating decision, the RO granted the Veteran an increased rating from 10 to 20 percent for left knee sprain with instability, effective January 5, 2010.  In addition, a separate 10 percent rating was assigned effective December 17, 2007, the Veteran's date of claim, based on osteoarthritis. The Veteran continues to appeal for higher ratings.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The Board previously remanded the case for further development of the record, including obtaining outstanding records and VA examinations and medical opinions.  Unfortunately, another remand is needed. 

In a July 2015 rating decision, the RO denied service connection for a liver condition, abnormal heart, and a left ankle condition, and continued a zero percent rating for hypertensive vascular disease.  The Veteran filed a timely notice of disagreement with the denial of service connection for abnormal heart, and withdrew claims for left ankle condition and liver condition.  In a July 2016 letter to the Veteran, the RO acknowledged his disagreement with its decision.  As it appears the RO is processing these claims, these claims remain pending before the RO. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets further delay from the additional remand of the increased rating claims for his left knee disabilities, but it is necessary in order to afford the Veteran every possible consideration and to ensure substantial compliance with the Board's prior remand directives.

In an May 2017 decision, the Board remanded the claims so that a VA examination could be obtained to assess the current severity of the Veteran's service-connected left knee disabilities, as evaluated for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016).

The Veteran was afforded a VA examination in May 2017.  The examination report reflects while the examiner recorded the Veteran's range of motion, the examiner did not specify whether testing was done for pain on both active and passive motion, or on weight-bearing and nonweight-bearing and did not report range of motion for this testing.  The report does not reflect at what degree pain begins, including during repetitive use and during flare-ups.  Therefore, the examination report is ambiguous on whether these levels of testing were done and the examination does not comply with the Board's prior remand directives.  

In addition, the Veteran's representative argues that the examination was inadequate.  See November 2017 appellate brief. 

The United States Court of Appeals for Veterans Claims (Court) has recently addressed 38 C.F.R. § 4.40, which states that a VA examiner must "express an opinion on whether pain could significantly limit functional ability" and the examiner's determination in such regard should, if feasible, be portrayed in terms of the degree of additional loss of range of motion due to pain on use or during flare-ups.  In this regard, the Court concluded that, when a VA examiner is asked to provide an opinion as to additional functional loss during flare-ups of a musculoskeletal disability, the examiner must obtain information from the Veteran regarding the severity, frequency, duration, characteristics, and/or functional loss related to such flare-ups.  The Court further concluded that, if the examination was not being conducted during a flare-up, the examiner should provide an opinion based on estimates derived from the information above as to the additional loss of range of motion that may be present during a flare-up.  Additionally, if the examiner cannot provide an opinion as to additional loss of range of motion during a flare-up without resorting to mere speculation, the examiner must make clear that s/he has considered all procurable data (i.e., the information regarding frequency, duration, characteristics, severity, and/or functional loss related to such flare-ups elicited from the Veteran), but any member of the medical community at large could not provide such an opinion without resorting to speculation.  Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017).

The May 2017 VA examination report reflects that when asked whether pain, weakness, fatigability, or incoordination significantly limited functional ability with flare-ups, the examiner responded that he was unable to say without mere speculation because accurate measures of the range of motion must be obtained at the time of increased pain, weakness, fatigue, or incoordination.  

The Board finds the examiner's opinion inadequate under Sharp, as it is unclear whether the examiner considered all procurable data, including information regarding frequency, duration, characteristics, severity, and/or functional loss related to such flare-ups elicited from the Veteran.

Upon review of the Veteran's VA examinations performed during the course of the appeal, it does not appear that such conformed to the Court's holdings in Correia and Sharp.  Therefore, a remand is necessary in order to afford the Veteran a new VA examination that addresses such matters.  

Prior to obtaining a new VA examination and opinion, any outstanding, pertinent VA outpatient treatment records and identified private treatment records should be obtained.  The most recent VA outpatient treatment records on file are dated in November 2017.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the Veteran's electronic claims file any outstanding VA treatment records dated since November 2017 and private treatment records identified by the Veteran.

2.  Schedule the Veteran for a VA examination to determine the nature and severity of his left knee disability.  The record, including a copy of this remand, must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  The examiner must provide all examination findings, along with a complete rationale for the conclusions reached.

The examiner should identify the current nature and severity of all manifestations of the Veteran's left knee disability.  The examiner should record the range of motion of the left knee observed on clinical evaluation in terms of degrees.  If there is evidence of pain on motion, the examiner should indicate the degree of range of motion at which such pain begins, as well as whether such pain on movement results in any loss of range of motion.  The examiner should record the results of range of motion testing for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

It is also imperative that the examiner comment on the functional limitations caused by flare-ups and repetitive use.  In this regard, the examiner should indicate whether, and to what extent, the Veteran's range of motion is additionally limited during flare-ups or on repetitive use, expressed, if possible, in terms of degrees, or explain why such details cannot be feasibly provided.

With specific regard to flare-ups, if Veteran endorses experiencing them, the examiner must obtain information regarding the frequency, duration, characteristics, severity, and/or functional loss related to such flare-ups.  Then, if the examination is not being conducted during a flare-up, the examiner should provide an opinion based on estimates derived from the information above as to the additional loss of range of motion that may be present during a flare-up.  If the examiner cannot provide an opinion as to additional loss of motion during a flare-up without resorting to mere speculation, the examiner must make clear that s/he has considered all procurable data (i.e., the information regarding frequency, duration, characteristics, severity, and/or functional loss related to such flare-ups elicited from the Veteran), but any member of the medical community at large could not provide such an opinion without resorting to speculation.

The examiner should also comment as to whether (and if so, to what extent, (i.e., slight, moderate, or severe)) the Veteran's left knee disability results in recurrent subluxation or lateral instability.  The examiner should also indicate whether there is dislocated or removed semilunar cartilage and, if so, the nature of the symptoms associated with such meniscus impairment.

The examiner also should comment upon the functional impairment resulting from the Veteran's left knee disability. 

All opinions expressed should be accompanied by supporting rationale.

3.  After completing the above, and any other development as may be indicated, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remains denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




